Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to Applicant’s communication filed on 5/10/22. Claims 1-15 and 32-33 are pending and are currently under examination.

Allowable Claims
Claims 1-15 and 32-33 are allowed.
	
Reason for Allowance
Applicant’s claimed invention is directed to hyper-branched compound represented by the general structure (I):

    PNG
    media_image1.png
    528
    622
    media_image1.png
    Greyscale


The closest prior art is Lim et al. (Journal of Membrane Science, 31 August, 2016, Vol. 521, pg 1-9, in applicant’s IDS filed on 7/14/20). 
Lim et al. teaches a cross-linked graphene oxide membrane (abstract; figures 1 and 2), as shown below:


    PNG
    media_image2.png
    334
    418
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    269
    699
    media_image3.png
    Greyscale

The prior art is deficient in that it does not teach Applicant’s hyper branched fluorinated structure.
The prior art neither teaches, nor suggests the limitations of Applicant’s claims as described above.  Nor would it have been obvious to modify the prior art’s process steps to arrive at the instantly claimed invention.  There is no motivation to do so.

Conclusion
Claims 1-15 and 32-33 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658